DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
Regarding Claim 1, Claim 1 recites the molded solder resulting from “press-molding”, both of which is considered a product-by-process limitations and are not considered to render a patentable distinction over the prior art absent an objective showing demonstrating how the claimed process affects the final structure of the claimed solder (See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113). Therefore, Claim 1 is being examined absent the above phrases as limitations.

Claim Status
Claims 1-2, 7, and 15-23 are pending.
Claims 3-6, and 8-14 have been cancelled.
Claims 1-2, and 15-23 are rejected.
Claims 7, 18 and 21 is objected to. 

Claim Objections
Claims 18 and 21 is objected to because of the following informalities:
Claims 18 and 21 recite mass ratios in descending order, i.e., 50:50 to 20:80 in Claim 18 and 60:40 to 30:70 in Claim 21, which is opposite to the presentation of such properties for Claims 1 and 15. For consistency and clarity the examiner recommends changing the order of range for mass ratio to match that of Claims 1 and 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Avila Ribas et al. (US 2014/0199115, Ribas), as evidenced by Aim Solder (“SAC305 Lead-Free Solder Alloy”, cited previously, Aim), and Yang et al. (“Properties and Microstructures of Sn-Bi-X Lead-Free Solders”, cited previously, Yang).
Regarding Claims 15-16
Ribas teaches a first metal powder comprises 42Sn-58Bi (Paragraph [0025]; Claim 8), which is well-known as Sn-58Bi, and possesses solidus and liquidus temperatures of 136.1°C and 139.1°C, respectively, as evidenced by Yang (Table 1), and specifically, Ribas discloses eutectic Sn-58Bi, which has a solidus and liquidus temperature of 138°C (Paragraph [0025]). 
Ribas teaches a second metal powder comprises a second solder alloy or a metal (Claim 1); and presents an exemplary alloy/metal as SAC305, which is Sn-3.0Ag-0.5Cu, (Paragraph [0025]; Claim 8), which possesses solidus and liquidus temperatures of 217°C and 220°C, respectively, as evidenced by Aim (Typical Melting Temperature Table). Accordingly, the melting/solidus and liquidus temperature of the second powder is higher than the than the first powder liquidus temperature by 50°C or more, namely 78-79°C.
Regarding the increase in solidus temperature of solder after heating the solder above the first liquidus temperature the examiner notes that the applicants do not provide a quantitative metric to demonstrate this effect, rather applicants appear to correlate this to the reduction in the absolute magnitude of heat flow in the endothermic peak corresponding to the Sn-58Bi alloy at ~138°C (Paragraph [0053]; Figures 11-18). Ribas teaches that following an initial scan the endothermic peak corresponding to the SnBi alloy disappeared on subsequent scans (Paragraph [0070]), implying an increase in solidus temperature of the solder in line with the applicant’s disclosure, the examiner notes that this phenomenon was reported for the SACS0307-Sn58Bi solder.
Further, Ribas describes the following phenomena “the inventors have discovered that a mixture of two or more solder alloys is particularly useful. In particular, where the first and second solder alloys have different melting points, during the first reflow, which goes up to a peak temperature of above the liquidus of the lower melting alloy but below the solidus of the 
Therefore, the examiner submits, that prior to the effectively filing date of the present application, an ordinarily skilled artisan would be aware that mixing powdered components to form a solder wherein the different components possess distinctly different solidus/liquidus temperature, and heating the solder above the first liquidus temperature results in an increase in the solder liquidus temperature that is higher than that of the first metal powder, and it would be reasonably expected that the solidus temperature of the resulting solder would also increase. 
Lastly, regarding the mass ratio of first to second powder in the solder composition, Ribas teaches solder compositions comprising 17.1% Sn-58Bi as the first powder and 82.9% SAC 305 as the second powder (Paragraphs [0068]), or 17:83 in mass ratio, which falls within the instantly claimed mass ratio range. 
Regarding Claim 17, Ribas teaches all of the limitations of the molded solder of Claim 15. Ribas does not disclose DSC curves for a solder comprising 17.1% Sn-58Bi as the first powder and 82.9% SAC305 as the second powder, and therefore does not explicitly teach the claimed relationship of instant Claim 17. The examiner notes, however, that Ribas teaches a composition comprising a molded solder, the composition being a mixture of Sn-58Bi and SAC305 contained in a mass ratio of 80:20 (Paragraph [0070]), which illustrates a H1’ value i.e., H2’ is 0, and therefore the expression (1) has a value of 0, which falls within the instantly claimed range. 
Accordingly, since the solder composition of Ribas comprises substantially identical composition, i.e., Sn-58Bi and SAC305, the examiner submits that it would be reasonably expected for the solder of Ribas, comprising a different mass ratio of the two aforementioned powders, to satisfy equation (1), absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent, (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01), and “products of identical chemical composition cannot have mutually exclusive properties.” (See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01 (II)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ribas (cited above), as evidenced by Yamagiwa et al. (WO 2016/133114, machine translation provided, Yamagiwa), Yang (cited above) and MatWeb (“In50-Sn50 Indium Tin Solder”, MatWeb).
Regarding Claims 1-2, Ribas teaches a molded solder comprising two powders (Claim 1; preform in Paragraph [0050] implies the solder is molded). 
Ribas teaches a first metal powder comprises 42Sn-58Bi (Paragraph [0025]; Claim 8), which is well-known as Sn-58Bi, and possesses solidus and liquidus temperatures of 136.1°C and 139.1°C, respectively, as evidenced by Yang (Table 1), and specifically, Ribas discloses eutectic Sn-58Bi, which has a solidus and liquidus temperature of 138°C (Paragraph [0025]). Herein, the examiner notes Yamagiwa, which teaches that both tin-bismuth (Sn-58Bi) and tin-indium (Sn-50In) solders are classified as “low melting point solders” (Page 24, Lines 991-1003). Moreover, the examiner notes that Ribas teaches that a larger difference between the melting points of the first and second powder confers improved characteristics of the resulting solder (Paragraph [0023]), and that Sn-50In has a lower melting/solidus and liquidus temperature  Accordingly, the examiner submits that it would have been obvious, before the effective filing date, for one of ordinary skill in the art to substitute a Sn-50In solder powder, in place of Sn-58Bi, because the resulting molded solder would possess superior characteristics compared to the taught solder of Ribas. 
Ribas teaches a second metal powder comprises a second solder alloy or a metal (Claim 1); and presents an exemplary alloy/metal as SAC305, which is Sn-3.0Ag-0.5Cu, (Paragraph [0025]; Claim 8), which possesses solidus and liquidus temperatures of 217°C and 220°C, respectively, as evidenced by Aim (Typical Melting Temperature Table). Accordingly, the melting/solidus and liquidus temperature of the second powder is higher than the than the first powder liquidus temperature by 50°C or more, namely 92-95°C.
Regarding the increase in solidus temperature of solder after heating the solder above the first liquidus temperature the examiner notes Ribas, which describes the following phenomena: “the inventors have discovered that a mixture of two or more solder alloys is particularly useful. In particular, where the first and second solder alloys have different melting points, during the first reflow, which goes up to a peak temperature of above the liquidus of the lower melting alloy but below the solidus of the other powder, the high temperature alloy powder particles dissolve quickly into the liquid phase of the low temperature alloy. As the mixing progresses, the composition of the solder is quickly changing. This makes the solidification process highly nonlinear because the liquidus temperature of the mixed composition is also continuously increasing until the alloys are completely mixed…The greater the difference in melting points, the more pronounced the improved characteristics are that can be obtained from the known solder compositions.” (Paragraphs [0021]-[0023]). 
Therefore, the examiner submits, that prior to the effectively filing date of the present application, an ordinarily skilled artisan would be aware that mixing powdered components to form a solder wherein the different components possess distinctly different solidus/liquidus temperature, and heating the solder above the first liquidus temperature results in an increase in the solder liquidus temperature that is higher than that of the first metal powder, and it would be reasonably expected that the solidus temperature of the resulting solder would also increase. 
Lastly, regarding the mass ratio of first to second powder in the solder composition, Ribas teaches solder compositions comprising 17.1% Sn-58Bi as the first powder and 82.9% SAC 305 as the second powder (Paragraphs [0068]), or 17:83 in mass ratio, which falls within the instantly claimed mass ratio range, and would reasonably be expected to be the mass ratio used for a solder using Sn-50In instead of Sn-58Bi.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2009/0139608, cited previously, Tanaka), as evidenced by Aim (cited above) and Ribas (cited above).
Regarding Claims 18-19, Tanaka teaches a solder (Paragraph [0001]), in the form of a soldering paste, i.e. molded, (Paragraph [0016]) comprising a mixture of metal particles (Claims 2-3). 
Tanaka teaches that the first metal particles comprise 70-100% Sn (Claim 2), but fails to explicitly disclose SAC305 as the particular alloy used as the first metal powder to make the solder. Tanka does disclose SAC305 as an alloy solder powder in the comparable examples (Paragraph [0102]), and the examiner submits that such an alloy would be recognizable by one of ordinary skill in the art as an alloy comprising 70-100% Sn for making a solder. The examiner 
Tanaka further teaches the second metal particles comprising Cu-based particles (Claim 2). Regarding the solidus and liquidus temperature for the second powder, Tanaka teaches that the second powder, which is used to make the claimed solder (Claim 2), has endothermic peaks at 497°C and 519°C indicated the present of melting points (Paragraph [0055]). Accordingly, since the liquidus temperature refers to the temperate at which the material is completely liquid, and therefore occurs at a higher temperature than the melting point, the liquidus temperature of the second powder is above 497°C or 519°C. Accordingly, this yields a difference between the melting/solidus and liquidus temperature of the second powder that is higher than the first powder liquidus temperature by 50°C or more, namely at least 279°C.
The examiner notes that while Tanaka does not explicitly disclose a molded solder comprising SAC305 as the first powder and Cu powder as a second powder, given that Tanaka generically recites the first powder comprises an alloy of at least 70-100% Sn (Claim 2), and one of ordinary skill in the art would recognize SAC305 at one such alloy, making a solder comprising SAC305 as the first powder and Cu powder as the second powder would be obvious try to one of ordinary skill in the art, with a reasonable expectation of success in achieving the claimed solder of Tanaka, since the disclosure explicitly teaches SAC305 (Paragraph [0102]) and SAC305 is a well-known solder alloy of at least 70-100% Sn.
Regarding the increase in solidus temperature after subjecting the solder to a heat treatment above the first liquidus temperature, the applicants do not provide a quantitative metric to demonstrate this effect, rather applicants appear to correlate this to the reduction in the absolute magnitude of heat flow in the endothermic peak, whereby a reduction in the (i) composition to that of SAC305 (96.5% Sn) and (ii) solidus and liquidus temperature to that of SAC305, i.e., 217°C and 220°C, respectively. Accordingly, the examiner submits that it would be reasonably expected for a solder comprising SAC305 and copper particles to behave identically, i.e., an increase in the solidus temperature of the solder, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, have properties that are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01). Moreover, the examiner notes Ribas which teaches: “that a mixture of two or more solder alloys is particularly useful. In particular, where the first and second solder alloys have different melting points, during the first reflow, which goes up to a peak temperature of above the liquidus of the lower melting alloy but below the solidus of the other powder, the high temperature alloy powder particles dissolve quickly into the 
Accordingly, by mixing powdered components to form a solder wherein the different components possess distinctly different solidus/liquidus temperature, e.g., SAC305 and the Cu powder of Tanaka, and heating the solder above the first liquidus temperature results in an increase in the solder liquidus temperature that is higher than that of the first metal powder, and it would be reasonably expected that the solidus temperature of the resulting solder would also increase.
Lastly, regarding the mass ratio of first to second powder in the solder composition, Tanaka teaches solder compositions comprising 50-200 parts of the first powder (70-100% Sn powder) and 100 parts of the second powder (Cu powder) (Claim 2). Accordingly, this corresponds to a mass ratio of 33:67 to 67:33 of first powder to second powder, which overlaps the instantly claimed range, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Regarding Claim 20, Tanaka teaches all of the limitations of the solder of Claim 18. Tanaka does not disclose DSC curves for a solder comprising 305SAC as the first powder and Cu powder as the second powder, and therefore does not explicitly teach the claimed relationship of instant Claim 20. The examiner notes, however, that Tanaka discloses (i) a DSC curve for the (ii) a DSC curve for the same solder following reflowing (Paragraph [0023]; Figure 2). Regarding the absolute values of heat flow, Tanaka teaches a ratio of H2’ to H1’, as defined by applicants to be the heat flow peak of the first endothermic peak, of 0, namely Figure 1 of Tanaka highlights H1’ of ~13 and Figure 2 of Tanaka highlights H2’ of 0, therefore the ratio of H2’ to H1’ is 0, which falls within the range of instant Claim 20. 
The examiner notes that while the first powder in Figures 1 and 2 is not SAC305, the composition of the first powder is at least 99% Sn (Paragraph [0058]) and the solidus and liquidus temperature for the first powder presented in Figures 1 and 2 is 232°C and 242°C (first endothermic start/end points in Figure 1; Paragraph [0058]), respectively, which is a substantially identical (i) composition to that of SAC305 (96.5% Sn) and (ii) solidus and liquidus temperature to that of SAC305, i.e., 217°C and 220°C, respectively. Accordingly, the examiner submits that it would be reasonably expected for a solder comprising SAC305 and copper particles to behave identically, i.e., possess a H2’ to H1’ ratio of 0, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, have properties that are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al. (JP 2004-363052, machine translation provided, Nakada), as evidenced by MatWeb (cited above) and Ribas (cited above).
Regarding Claims 21-22, Nakada teaches a molded conductive body (Abstract), such as a conductive paste/adhesive (Paragraph [0001]), which the examiner submits is conventionally recognized a solder, comprising a mixture of two types of particles (Claim 1).
Nakada teaches that the first metal particles comprise a mass ratio of In/Sn of 0.5-1.5 (Claim 2), but fails to explicitly disclose Sn-50In as the particular alloy used as the first metal powder to make the solder. The examiner submits that a mass ratio of 1 In/Sn, as taught by Nakada, is Sn-50In and would be recognizable by one of ordinary skill in the art. The examiner notes that Sn-50In possesses solidus and liquidus temperatures of 118°C and 125°C, respectively, as evidenced by MatWeb (Thermal Properties). 
Nakada further teaches that the second metal particles comprise a Cu-based particle (Claim 2 – Cu/Sn ratio of 0.5 or more). Nakada teaches the second powder has endothermic peaks at 412°C, 556°C and 575°C (Figure 1); Paragraph [0064]), corresponding to a melting point(s) of the second powder. Accordingly, since the liquidus temperature refers to the temperate at which the material is completely liquid, and therefore occurs at a higher temperature than the melting point, the liquidus temperature of the second powder is above 412°C. Accordingly, this yields a difference between the melting/solidus and liquidus temperature of the second powder that is higher than the first powder liquidus temperature by 50°C or more, namely at least 287°C.
The examiner notes that while Nakada does not explicitly disclose a molded solder comprising Sn-50In as the first powder and Cu powder as a second powder, given that Nakada generically recites the first powder comprises an alloy of  In and Sn, in a ratio of 0.5-1.5 (Claim 2), and one of ordinary skill in the art would recognize Sn-50In at one such alloy, making a solder comprising Sn-50In as the first powder and Cu powder as the second powder would be 
Regarding the increase in solidus temperature after subjecting the solder to a heat treatment above the first liquidus temperature, the applicants do not provide a quantitative metric to demonstrate this effect, rather applicants appear to correlate this to the reduction in the absolute magnitude of heat flow in the endothermic peak, whereby a reduction in the characteristic endothermic peak of the first metal powder is reduced/disappears. Nakada presents heat treatment of the solder at 200°C, which is above the melting point of the first powder, (Paragraph [0067]) and implicitly the liquidus temperature (Figure 1 indicates a liquidus temperature below 200°C), Nakada also discloses a DSC curve for the solder following reflowing (Figure 2). Accordingly, in Figure 2, the endothermic peak, corresponding to the first metal powder completely disappears (132°C in Figure 1), which by applicants admission would necessarily result in the solidus temperature in the solder increasing, and is therefore presumed to be present in the disclosure of Nakada. Moreover, Nakada explicitly discloses an increase in melting (solidus) temperature to 364°C (Paragraph [0067]).
The examiner notes that while the first powder in Figures 1 and 2 is not Sn-50In, the composition of the 0.5-1.5 mass ratio of In/Sn and the solidus and liquidus temperature for the first powder presented in Figures 1 and 2 is ~125°C and ~140°C (first endothermic start/end points in Figure 1); which is a substantially identical (i) composition to that of Sn-50In (1 mass ratio In/Sn) and (ii) solidus and liquidus temperature to that of Sn-50In, i.e., 118°C and 125°C, respectively. Accordingly, the examiner submits that it would be reasonably expected for a solder comprising Sn-50In and copper particles to behave identically, i.e., an increase in the In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01). Moreover, the examiner notes Ribas which teaches: “that a mixture of two or more solder alloys is particularly useful. In particular, where the first and second solder alloys have different melting points, during the first reflow, which goes up to a peak temperature of above the liquidus of the lower melting alloy but below the solidus of the other powder, the high temperature alloy powder particles dissolve quickly into the liquid phase of the low temperature alloy. As the mixing progresses, the composition of the solder is quickly changing. This makes the solidification process highly nonlinear because the liquidus temperature of the mixed composition is also continuously increasing until the alloys are completely mixed…The greater the difference in melting points, the more pronounced the improved characteristics are that can be obtained from the known solder compositions.” (Paragraphs [0021]-[0023]). 
Accordingly, by mixing powdered components to form a solder wherein the different components possess distinctly different solidus/liquidus temperature, e.g., Sn-50In and the Cu powder of Nakada, and heating the solder above the first liquidus temperature results in an increase in the solder liquidus temperature that is higher than that of the first metal powder, and it would be reasonably expected that the solidus temperature of the resulting solder would also increase.
Lastly, regarding the mass ratio of first to second powder in the solder composition, Nakada teaches solder compositions comprising mixing the particles in a volume ratio of 1:1. Nakada also teaches identical volumes for the first and second powders, i.e., 7.0μm (Paragraphs 
Regarding Claim 23, Nakada teaches all of the limitations of the solder of Claim 18. Nakada does not disclose DSC curves for a solder comprising Sn-50In as the first powder and Cu powder as the second powder, and therefore does not explicitly teach the claimed relationship of instant Claim 23.
 The examiner notes, however, that Nakada discloses (i) a DSC curve for the solder comprising 57.6:42.4 by mass first powder (0.5-1.5 mass ratio of In/Sn – Claim 2) to second powder (Cu powder – Claim 2) prior to reflowing (Paragraph [0067]; Figure 1), and (ii) a DSC curve for the same solder following reflowing (Paragraph [0067]; Figure 2). Regarding the absolute values of heat flow, Nakada teaches a ratio of H2’ to H1’, as defined by applicants to be the heat flow peak of the first endothermic peak, of 0, namely Figure 1 of Nakada highlights H1’ of ~13 and Figure 2 of Nakada highlights H2’ of ~0.5, therefore the ratio of H2’ to H1’ is ~0.04, which falls within the range of instant Claim 23. 
The examiner notes that while the first powder in Figures 1 and 2 is not Sn-50In, the composition of the 0.5-1.5 mass ratio of In/Sn and the solidus and liquidus temperature for the first powder presented in Figures 1 and 2 is ~125°C and ~140°C (first endothermic start/end points in Figure 1), respectively, which is a substantially identical (i) composition to that of Sn-50In and (ii) solidus and liquidus temperature to that of Sn-50In, i.e., 118°C and 125°C, respectively. Accordingly, the examiner submits that it would be reasonably expected for a solder comprising Sn-50In and copper particles to behave identically, i.e., possess a H2’ to H1’ In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the subject matter of Claim 7 is Ribas (cited above), as evidenced by Yamagiwa (cited above), Yang (cited above) and MatWeb (cited above), which teach all of the limitations of the molded solder of Claim 1.
Regarding the additional limitations of instant Claim 7, the examiner notes that no prior art explicitly teaches or suggests a relationship between H1’ and H2’ for a solder comprising a Sn-50In powder and a SAC305 powder. The closest relationship for H1’ and H2’ for a solder comprising a Sn-50In powder and a SAC305 powder that the examiner can identify to arrive at the limitations of instant Claim 7 is Ribas.
 Ribas teaches a relationship of H1’ and H2’ for a solder composition comprising Sn-58Bi and SAC305 (see Claim 17 above). Ribas also discloses a relationship of H1’ and H2’ for a solder composition comprising Sn-45Bi and SAC305 (Paragraph [0070]). The examiner notes that both compositions are substantially identical to each other, as marginal changes in Bi content are unlikely to yield a significant difference in physical properties of the alloys (see e.g., could exhibit similar characteristics with respect to H1’ and H2’ as Sn-58Bi, it not be reasonable to presume that these characteristics would be guaranteed to be substantially identical. Emphasis added. Therefore, the examiner notes that instant Claim 7 distinguishes over the prior art. 

Response to Arguments
Applicant’s arguments and amendments, see Remarks Page 9, filed 20 December 2021, with respect to the objections of the specification and Claims 1 and 5 have been fully considered and are persuasive. Specifically, applicants have amended the specification and claims to remove objectionable subject matter. The objection of the specification and Claims 1 and 5 has been withdrawn. 
Applicant’s arguments and amendments, see Remarks Page 9, filed 20 December 2021, with respect to the rejections of Claims 1-7 under 35 USC 112b have been fully considered and are persuasive. Specifically, applicants have either amended the rejected claims to obviate the 
Applicant’s arguments and amendments, see Remarks Pages 9-12, filed 20 December 2021, with respect to the rejections of Claims 1-4, and newly added 15-23 under 35 USC 102(a)(1) over Ribas have been fully considered and are partially persuasive. 
Specifically, applicant’s argument with respect to the rejection over Ribas that are persuasive are:
Claims 1-2 and 7 distinguish over Ribas – Ribas fails to teach the instantly claimed mixture of alloys to make a solder, i.e., Ribas fails to teach Sn-50In to make the solder.
Claims 18-23 distinguish over Ribas –Ribas fails to teach the instantly claimed mixture of alloys to make a solder, i.e., Ribas fails to teach Cu powder to make the solder (Claims 18-20) and fails to teach both Sn-50In and Cu powder (Claims 21-23).
Applicant’s argument with respect to the rejection of Claims 15-17 over Ribas are not persuasive. Applicants argue that Ribas fails to disclose the Sn-58Bi and SAC305 composition as instantly claimed, i.e., 10:90-40:60. This is not persuasive, as acknowledged by applicants, Ribas explicitly teaches 17.1% Sn-58Bi and 82.9% SAC305, which anticipates the instantly claimed mass ratio of the two alloys comprising the solder. Moreover, applicants argue that Ribas fails to teach an increase in the solidus temperature of the solder. This is not persuasive; regarding the increase in solidus temperature of solder after heating the solder above the first liquidus temperature the examiner notes that the applicants do not provide a quantitative metric to demonstrate this effect, rather applicants appear to correlate this to the reduction in the absolute magnitude of heat flow in the endothermic peak corresponding to the Sn-58Bi alloy at ~138°C 
Further, Ribas describes the following phenomena “the inventors have discovered that a mixture of two or more solder alloys is particularly useful. In particular, where the first and second solder alloys have different melting points, during the first reflow, which goes up to a peak temperature of above the liquidus of the lower melting alloy but below the solidus of the other powder, the high temperature alloy powder particles dissolve quickly into the liquid phase of the low temperature alloy. As the mixing progresses, the composition of the solder is quickly changing. This makes the solidification process highly nonlinear because the liquidus temperature of the mixed composition is also continuously increasing until the alloys are completely mixed…The greater the difference in melting points, the more pronounced the improved characteristics are that can be obtained from the known solder compositions.” (Paragraphs [0021]-[0023]). 
Therefore, the examiner submits, that prior to the effectively filing date of the present application, an ordinarily skilled artisan would be aware that mixing powdered components to form a solder wherein the different components possess distinctly different solidus/liquidus temperature, and heating the solder above the first liquidus temperature results in an increase in the solder liquidus temperature that is higher than that of the first metal powder, and it would be reasonably expected that the solidus temperature of the resulting solder would also increase.
Therefore, the previous rejection Claims 1-4 over Ribas has been withdrawn and no new rejections are provided for Claims 1-2, 7, or 18-23. However, because applicant’s arguments 
Applicant’s arguments and amendments, see Remarks Pages 13-15, filed 20 December 2021, with respect to the rejections of Claims 1-4 and 7, under 35 USC 102(a)(1) over Tanaka have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made of Claims 18-20 in view of Tanaka under 35 USC 103. The examiner notes herein, that because only Claims 18-20 are presently rejected over Tanaka, the examiner is only going to address arguments pertaining thereto. 
Applicants argue that Tanaka teaches the Cu powder has an endothermic peak in the range of 300-450°C and therefore the present application distinguishes over the Tanaka because Cu powder has an endothermic peak that would occur at 1085°C. This is not persuasive. Under the broadest reasonable interpretation the applicant’s claim, which recites a “metal powder made of Cu”, would encompass any metal alloy made of Cu. Accordingly, because Tanaka discloses such a material (see rejection above), the fact that the endothermic of said material is lower than the “Cu powder” applicants use is insufficient to overcome the previous rejection. Therefore, the rejection of Claims 18-20 under 35 USC 103 over Tanaka remains herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JOHN D SCHNEIBLE/Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784